Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed on 12/03/2021.  Claims 1-17 and 19-21 are now pending and ready for examination.
Response to Amendment
The amendment received on 12/03/2021 has been entered and considered in full.
Response to Arguments
35 USC 101 Rejection
With regards to claim 1, the Applicant has amended the claim language to recite “and controlling an operation of the autonomous vehicle based at least in part on the association data and the object classification probability distribution for the detected object”.  Therefore, the claim no longer recites an abstract idea.  The data is analyzed and the physical application is interpreted as “controlling an operation of the autonomous vehicle”.  Therefore, the Examiner withdraws the previous 35 USC 101 rejection.
Allowable Subject Matter
Claims 1-17, 19, and 20 are allowable for the same reasons given in the non final office action dated 09/03/2021.
Claims 21 is allowed as it depends off of claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D SHIN whose telephone number is (571)431-0718. The examiner can normally be reached 10AM-6PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 5712727778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D SHIN/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667